Citation Nr: 1715857	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-25 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a spinal disorder.


REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1968 to April 1970.  He had service in the Republic of Vietnam from May 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied service connection for a spinal disorder. The claims file was subsequently transferred to the RO in Los Angeles, California.

In its September 2014 and July 2015 decisions, the Board remanded the case for additional development, specifically, to obtain private medical treatment records. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board regrettably finds that a remand for further development is warranted.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2014). Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran contends that he has a spinal disorder resulting from injury to his back while lifting heavy artillery shells in service and that he has continued to experience back pain from that time to the present. Service records are consistent with the Veteran's contention that his duties included lifting artillery shells in service.

Service treatment records are negative for any complaints, findings, diagnoses, or treatment for any spinal disorder. Further, the Veteran denied any back or spinal injury during his service separation examination. However, since active service, the Veteran has reported having been seen by multiple private medical providers for complaints of spinal pain. The Board notes that many of these treatment records are unavailable or have been destroyed, though November 2009 and March 2017 private medical records reflect a current diagnosis of chronic back pain and muscle spasm believed to be caused by multiple disc protrusions, spondylosis, and spinal stenosis. 

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim. See 38 U.S.C.A. § 5103A(d) (West 2014). Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: 1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease. 38 C.F.R. § 3.159 (c)(4) (2016). See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold. To date, the Veteran has not been afforded a VA examination for his claimed spinal disorder.

In light of the above considerations, the Board concludes that medical examination and opinion are needed. Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for a spinal disorder. 38 U.S.C.A. § 5103A (West. 2014); Thus, on remand, the Veteran must be afforded VA examination in order to obtain a current diagnosis based on both an examination and a thorough review of the claims file. Specifically, the Veteran must be afforded a full physical evaluation in order to determine the current diagnosis or diagnoses of any spinal disorder found to be present. The examiner must provide a medical nexus opinion with respect to any spinal disorder found to be present. The examiner must include a well-reasoned medical opinion addressing the onset of the Veteran's spinal disorder and must discuss the medical probabilities that any such spinal disorder is related to the Veteran's time in service. The examiner's opinions must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. Request that the Veteran identify any recent private treatment pertinent to his claim and provide information and authorization sufficient for VA to assist him in obtaining any pertinent medical records not yet associated with the record.  

2. Upon receipt of all additional records, schedule the Veteran for a VA examination for his claimed spinal disorder. The record, including a complete copy of this remand, must be made available to the examiner for review, and the examiner must indicate in the examination report that the record was reviewed in conjunction with the examination, including for the history of this claimed disability.

All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding this disability. Following completion of the examination and review of the claims file, the examiner must indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's spinal disorder was caused by or otherwise related to service. 

In providing this opinion, the examiner must specifically address the March 2017 private opinion as well as the Veteran's credible statements regarding lifting heavy artillery shells in service and his contentions that his back pain first developed during service and has continued since then.

The rationale for all opinions expressed must be provided. If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

3. Then readjudicate the claim in light of this and all other additional evidence. If the claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) and give him and his representative opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






